Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 11, 13, 16, 22, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. (US 2005/0182295) and in view of Brown et al. (US 2014/0107390).
Regarding claim 1, Soper teaches a system configured to navigate a luminal network of a patient, the system comprising:
a field generator (configured to generate an electromagnetic (EM) field (see [0014] and Fig. 7C, element 276);
a set of one or more EM sensors at a distal end of a steerable instrument (see abstract);
a set of one or more respiration sensors configured to be placed on the patient (see Fig. 7E; element 305);
at least one computer-readable memory having stored thereon executable instructions (see Fig. 1A; memory is inside the computer); 
one or more processors in communication with the at least one computer-readable memory and configured to execute the instructions (see [0068]) to cause the system to at least:
access a preoperative model representative of the luminal network (see abstract and [0029]; the model is generated before the operation of the endoscope);
access a registration mapping between a coordinate frame of the EM field and a coordinate frame of the preoperative model (see [0028] and [0046-47]; register model MCF with sensor ACF);
receive an EM data signal from the set of EM sensors within the EM field (see [0009] and [0012]); 
calculate a frequency of respiration of the patient based on a respiration data signal from the set of respiration sensors (see [0109] and Fig. 7E; using 
determine a position of the distal end of the steerable instrument relative to the preoperative model via transforming the at least one position of the set of EM sensors within the EM field using the registration mapping (see [0011], [0028] and [0082]; track sensor of the scope and register the track points of the sensor to the model to determine the position of the scope in the model).
Soper discloses determine EM sensors position within the EM field. However, Soper do not teach remove components of the EM data signal attributable to the predicted respiration motion; predictive filter to remove signal from EM data and from respiration data. In the same field of endeavor, which is track and compensate for respiration motion in diagnostic or treatment procedure, Brown discloses predictive filter to filter tracking signal from EM sensors or other similar sensors to produce predicted signals (see Fig. 3, [0080], [0108], [0127], [0257], [0274] and [0278]; predictive filter filtering out or remove respiration motion to determine tumor position; Brown disclose several articles had been publish regarding using predictive filter to compensate for breathing motion; Brown specifically discloses he is using predicting filters such as EKF). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soper to use predictive filter to remove motion component because prediction of the respiration that induces treatment target motion is one of the most important steps in active tracking of treatment target and dynamic delivery of radiation dose to the target (see [0127]; predictive filtering improve treatment accuracy and prevent 
Regarding claims 4, 10, 11, 13, 16, 22, 25 and 28, all the elements of these claims are instantly disclosed by  Soper and Brown for the following reasons.
Regarding claim 4, Soper discloses is configured to at least calculate at least one magnitude of displacement of the set of respiration sensors between inspiration and expiration phases of the respiration of the patient (see Fig. 7E and [0109]; detect respiration movement is detect magnitude of displacement; the chest, thorax and diaphragm move and this is magnitude of displacement).
Regarding claim 10, Soper further teaches a display (see Figure 1A, display system 56 and 62), wherein the one or more processors are configured to execute the instructions to cause the system to at least: generate a graphical representation of the position of the distal end of the steerable instrument relative to the preoperative model and render the generated graphical representation on the display (see [0012], [0086], a and Figs. 4A-5A).
Regarding claim 11, the Examiner notes that said claim recites limitations substantially similar to the functions of the one or more processors of claim 1. Therefore, the limitations of claim 11 are made obvious by the teachings of Soper and Brown discussed above mutandis mutatis.
Regarding claim 13, Soper further teaches that the luminal network comprises respiratory airways, wherein the one or more processors are configured to execute the instructions to cause the apparatus to guide the steerable instrument through the luminal network (see Fig. 4A).
Regarding claim 16, the Examiner notes that said claim recites limitations substantially similar to those recited in claims 4 and 13. Therefore, the limitations of claim 16 are made obvious by the teachings of Soper discussed above mutandis mutatis.
Regarding claim 22, the Examiner notes that said claim recites limitations similar to those of claim 1 except broader in scope. Therefore, claim 22 is made obvious by the teachings of Soper discussed above mutandis mutatis. Obvious to one of ordinary skill in the art a system need a non-transitory readable medium. 
Regarding claim 25, the Examiner notes that said claim recites limitations substantially similar to those recited in claims 16 and 4, respectively. Therefore, the limitations of claim 25 made obvious by the teachings of Soper discussed above mutandis mutatis.
Regarding claim 28, the Examiner notes that said claim recites the limitations of claim 1 that were not recited in claim 22. Therefore, claim 28 is made obvious by the teachings of Soper discussed above mutandis mutatis.
.

Claims 5, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. (US 2005/0182295) in view of Brown et al. (US 2014/0107390) and further in view of Schweikard et al. (US 2003/0125622 A1, published 07/03/2003).
Regarding claims 5, 17 and 26, Soper does not clearly and explicitly disclose the limitations. Soper discloses detect respiration cycle and determine EM sensor position. Schweikard explicitly discloses limitations in claims 5, 17 and 26:
determine at least one position of the position, y, (i.e., the set of EM sensors as made obvious above) relative to the set of respiration sensors (Paragraph 0045, lines 1-11); and
calculate at least one positional displacement of the position, y, (i.e., the set of EM sensors as made obvious above) between the inspiration and the expiration phases (Paragraph 0045, lines 9-13) based on (i) the determined at least one position of the position, y, relative to the set of respiration sensors and (ii) the at least one magnitude of displacement of the set of respiration sensors between inspiration and expiration phases (Paragraph 0045, lines 5-8).
It is then noted that the position of the distal end of the steerable instrument relative to the preoperative model is determined based on the calculated at least one positional displacement of the set of EM sensors between the inspiration and the expiration phases as discussed above.
 mutandis mutatis.
Examiner notes that said claim recites limitations substantially similar to those recited in claims 16 and 5, respectively. Therefore, the limitations of claim 26 are made obvious by the teachings of Soper and Schweikard discussed above mutandis mutatis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soper to perform the claim limitation as taught by Schweikard because the correlation between internal and external sensors produce correspondence position of the internal target and the external markers that help direct the treatment towards the position of the target region (see abstract). 

Claims 6, 7, 18, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Soper et al. (US 2005/0182295), in view of Brown et al. (US 2014/0107390), further in view of  Schweikard et al. (US 2003/0125622 A1, published 07/03/2003) and Tupin, Jr. et al. (US 2017/0258366 A1, effectively filed 03/30/2009).
Soper makes obvious the system, apparatus, and non-transitory computer readable medium, as set forth above.
Regarding claim 6, Soper does not explicitly teach that
the set of respiration sensors comprises a first additional EM sensor positioned, in use, at a first position on the body surface and a second additional EM sensor positioned, in use, at a second position of the body surface, wherein the second position is spaced apart from the first position such that a first magnitude of displacement of the first additional EM sensor is greater than a second magnitude of-3- Application No.: 15/939,678 Filing Date: March 29, 2018 displacement of the second additional EM sensor between the inspiration and the expiration phases.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of respiration sensors made obvious above to comprise a first and second additional EM sensors as claimed, since utilizing multiple respiration sensors to monitor displacement due to respiration was well-known in the art as taught by Tupin; and since Schweikard also teaches using multiple respiration sensors ("one or more external markers"; Paragraph 0037, lines 1-4). One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. interfacing multiple sensors), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been to increase the accuracy of position determination by using multiple points of reference.
Regarding claim 7, Soper, do not explicitly teach that
the one or more processors are configured to execute the instructions to cause the system to at least: determine a relative positioning of the set of EM sensors with respect to the first and second additional EM sensors; and interpolate between the first and second magnitudes of displacement based 

However, the Examiner notes that said limitation involves interfacing an additional point of reference for determining position of the EM sensors, which would involve, for example, repeating the process disclosed in Paragraph 0044 of Schweikard with respect to the additional sensor. The function of interpolating between the first and second magnitudes of displacement as claimed would also have involved mere repetition, where, for example, the positions of "y" are interpolated based on the first magnitude and the second magnitude and combined using any of the methods known in the art (averaging, selecting one over the other, etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more processors made obvious above to perform the additional limitations of claim 7, since repeating the same process multiple times involves only a routine skill in the art and a predictable result would have ensued (see MPEP 21434 and 2144.04).
Regarding claims 18 and 19, the Examiner notes that said claim recites limitations substantially similar to those recited in claims 6 and 7, respectively. Therefore, the limitations of claims 18 and 19 are made obvious by the teachings of Soper, Schweikard and Tupin discussed above mutandis mutatis.
Regarding claim 27, the Examiner notes that said claim recites limitations substantially similar to those recited in claims 6 and 7. Therefore, the limitations of claim 27 are made obvious by the teachings of Soper, Schweikard and Tupin discussed above mutandis mutatis.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Soper and Brown as applied to claims 1, 4, 10, 11, 13, 16, 22, 25 and 28 above, and further in view of Al-Ali (US 2017/0055851 A1, effectively filed 08/31/2015).
Soper and Brown make obvious the system, apparatus, and non-transitory computer readable medium, as set forth above.
Regarding claims 12, Soper and Brown do not explicitly teach that "the at least one additional sensor comprises an acoustic respiratory sensor…, wherein the acoustic respiratory sensor detects the cyclic movement during patient respiration" as claimed. Al-Ali, however, teaches an acoustic respiratory sensor configured to detect cyclic movement during patient respiration (Paragraph 0023, lines 12-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one additional sensor to comprise an acoustic respiratory sensor as claimed, since such sensor was well-known in the art as taught by Al-Ali; and since the at least one additional sensor made obvious by Soper is also a respiratory sensor. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. interfacing an acoustic respiratory sensor to a processor), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the 

Response to Arguments

Applicant’s arguments with respect to claims 1, 4-7, 10-13, 16-19, 22 and 25-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner proposed claim amendment of claim 5 to independent claims to put the claims in condition for allowance however, applicant does not accept examiner proposal. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793